Title: To Thomas Jefferson from William Waller Hening, 26 December 1806
From: Hening, William Waller
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Richmond, 26th. Decr. 1806
                        
                        Encouraged by several friends members of the General Assembly and others, I have it in contemplation to
                            undertake the publication of the Statutes at Large, from the first settlement of the colony of Virginia to the present
                            time. But knowing that whoever undertakes a work of that kind must be, in a great measure, dependent upon you for
                            materials, I am unwilling to commit myself until I know how far I may rely upon your assistance. The collection which you
                            have made, is undoubtedly the best extent, of the fugitive sessions acts. These, with such as I could procure from Judge
                            Tucker, would, perhaps, make the collection as complete as could now be expected. But I am very apprehensive that the
                            state of some of your M.S. acts would not permit a removal to this place; and my public duties would hardly allow me to
                            transcribe them myself.—If this objection could be obviated, in any manner, I should not hesitate to undertake the work.—Many of the acts, in your collection, I have myself and could procure here, but there are several others of which you have
                            a single copy.—In no instance would I request the use of your copies, where they could be obtained elsewhere.—You will
                            particularly oblige me in stating how far I might rely upon the use of your collection of acts printed & M.S. and I
                            shall govern myself accordingly, in my engagements with the public.
                        I am respectfy. Yrs.
                        
                            Wm. W: Hening
                            
                        
                    